COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  HIBERNIA ENERGY III, LLC AND TRP               §               No. 08-21-00092-CV
  MIDLAND LLC,
                                                 §                 Appeal from the
                        Appellants,
                                                 §                112th District Court
  v.
                                                 §             of Reagan County, Texas
  FERAE NATURAE, LLC,
                                                 §                 (TC# CV02322)
                         Appellee.
                                             §
                                           ORDER

       The Court GRANTS the Joint Motion to Reestablish the Appellate Timetable. Therefore,

the Court ORDERS the appeal to continue. The suspension of the appellate timetable is lifted and

the Record shall be filed in this Court on or before September 8, 2021.

       IT IS SO ORDERED this 9th day of August, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.